Citation Nr: 0502036	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to scarlet fever.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the New York, New York 
Regional Office (RO).  This case was previously before the 
Board in November 2000.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a heart disorder secondary to scarlet fever.

2.  There is no medical evidence that the veteran currently 
has PTSD.  


CONCLUSION OF LAW

1.  The veteran does not currently have a heart disorder 
proximately due to or the result of scarlet fever, for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131,5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran is not shown to have PTSD, due to disease or 
injury, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In March 1997, the veteran requested service connection for 
the claimed disabilities.  A rating action in January 1998 
denied service connection for the disorders at issue.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued in May 1998.  All of these 
events occurred prior to the effective date of VCAA.  
Thereafter, in letters dated in May 2001 and August 2003, the 
RO informed the veteran of the requirements of VCAA.  In the 
September 2004 supplemental statement of the case, the 
veteran was provided with the applicable law and regulations 
regarding VCAA.  Under the circumstances, the Board finds 
that there has been substantial compliance with Pelegrini II 
in that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App.  283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.]  

1.  Service Connection for Heart Disorder

Factual Background

Service medical records show that in December 1952 the 
veteran was treated for scarlet fever with penicillin and 
symptomatic therapy.  His course was uneventful.  The report 
of the veteran's separation examination in June 1956 does not 
refer to scarlet fever or to a history of symptoms indicative 
of residuals of scarlet fever, including heart disease.

The post-service evidence includes private and VA medical 
records which, together, cover a period from 1957 to 2004.  
During VA examination in 1957 the veteran's main complaints 
were of cold symptoms and visual problems.  Evaluation of his 
cardiovascular system was normal.  He failed to report for 
chest X-ray.  The remaining records primarily show treatment 
for various musculoskeletal and vascular disorders as well as 
alcohol dependence.  An electrocardiogram in December 1994 
was normal with normal sinus rhythm.  A subsequent 
electrocardiogram in January 1997 showed normal sinus rhythm 
with occasional premature atrial complexes, but was  
otherwise normal compared to December 1994.  

These records also show that the veteran was hospitalized in 
September 1996 for alcohol intoxication.  However, the 
discharge summary from that hospitalization does not reflect 
that a heart murmur was detected and, in fact, contains no 
references to heart findings.

During a September 1997 VA examination, the veteran was noted 
to have a history of multiple medical problems.  However, his 
present complaints were confined to right knee and right 
ankle pain.  Cardiovascular evaluation of the heart revealed 
normal sinus rhythm, no murmur and no gallop.  Pulse was 78 
and blood pressure was 130/85.  Respirations were 20.  

During RO hearing May 1999,  the veteran presented testimony 
about the onset and severity of his scarlet fever and the 
resulting residual symptoms.  He testified that, as a result 
of an episode of scarlet fever he had in service, he 
developed a heart problem, identified as a murmur.  He 
presented similar testimony at a travel board hearing in July 
2000.  In addition, he testified that following his treatment 
for scarlet fever he noticed some fatigue but did not seek 
follow-up treatment.  He stated that his first post-service 
treatment was from the Albany VA Medical Center in 1957.  He 
testified that his heart murmur was first detected by VA 
medical staff in 1996 during routine examination and that a 
VA physician suggested it may be due to his episode of 
scarlet fever in service.  The veteran had not received any 
treatment and was not on any medication for the heart murmur.  
The veteran testified that his heart murmur was asymptomatic 
and that although occasionally he became short of breath, he 
attributed this to his weight.  

Following appellate review in November 2000, the Board 
remanded the case to the RO for further development of the 
record.  The RO was requested to obtain outstanding medical 
records and provide the veteran with VA examinations to 
include an opinion as to whether there is a nexus between the 
claimed heart disorder and service.  

The Board notes that attempts by the RO to obtain additional 
treatment records dating back to 1956, as well as private 
treatment records from [redacted] Medical Center and records from 
the Social Security Administration (SSA) were unsuccessful.  
(SSA indicated that an exhaustive and comprehensive search 
had been conducted.)  However, additional VA medical records 
were received by the RO.  These records show continued 
treatment for various unrelated disorders between 1981 and 
2003.  Significant records include electrocardiograms in May 
1988 and August 1993, both of which were within normal 
limits.  The remaining records show continued treatment for 
unrelated vascular and orthopedic disorders.  

Of some significance is VA discharge summary dated in April 
2001, which shows the veteran was treated for pneumonia, but 
later noted an increase in shortness of breath.  The 
veteran's past medial history was significant for 
cardiomegaly and a systolic ejection murmur (SEM) (II/VI), 
possibly an aortic stenosis.  The veteran's EKG was baseline.  
Reports from the veteran's cardiologist indicated that he had 
a mildly dilated left ventricle but no signs of left heart 
failure.  The veteran did have mild aortic sclerosis but no 
aortic/mitral regurgitation.  Therefore a cardiac cause of 
his symptoms was ruled out.  The most recent outpatient 
treatment records, from [redacted] Hospital, show the 
veteran had pacemaker implanted in February 2003.  

On VA examination in May 2004 the examiner reported that the 
veteran had no angina, no dyspnea, no fatigue, no dizziness 
and no syncope, as well as no history of myocardial 
infarctions, congestive heart failure or rheumatic heart 
disease.  The veteran had no history of cardiac surgery, 
bypass or valvular surgery and no cardiac transplant or 
angioplasty.  The veteran had no valvular heart disease, 
endocarditis pericarditis, ASHD, hypertensive heart disease 
or cardiomyopathy.  Physical examination of the heart showed 
normal sinus rhythm.  There was no evidence of murmur, gallop 
or rales.  There was no edema or liver enlargement.  The 
examiner noted the veteran's history of scarlet fever in 
service, which was treated with antibiotics with recovery.  
It was also noted that the veteran had a pacemaker in the 
left chest implanted one year ago for cardiac arrhythmia.  
The examiner concluded that the veteran's heart disorder at 
this point was not related to the episode of scarlet fever 
that he had in the service.  


Analysis

The Board notes that the claim in concern, as stated by the 
veteran, is entitlement to service connection for a heart 
disorder attributed to scarlet fever for which he was treated 
during service.

Service medical records show treatment for scarlet fever.  
However, the episode was apparently acute and transitory in 
nature and resolved with treatment, as there are no 
subsequently dated medical records or any other probative 
evidence on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  Moreover, 
no pertinent complaints or findings were recorded at the time 
of separation from service.  

Although the veteran was treated for scarlet fever inservice, 
there is no evidence of current chronic disease process or 
residuals attributable thereto.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The post-
service medical records contain no current diagnosis of 
scarlet fever, nor is there any competent opinion to indicate 
that the veteran had continuing symptomatology as a result of 
the episode of scarlet fever during service.  Post service, 
the clinical findings and diagnostic testing have been 
negative for any heart disorder until 2001.  Moreover, the VA 
examiner in 2004 concluded that there was no clinical 
evidence of a heart disorder related to the scarlet fever.

While the evidence on file indicates that he currently 
suffers from cardiovascular disability, it does not support 
the claim that such a disability is linked to any incidence 
of scarlet fever during service.  To the extent that the 
veteran contends that he currently has a heart disorder 
related to scarlet fever during service, it is now well 
established that as a lay person without medical training the 
veteran is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The single 
competent medical opinion in the record conclusively found no 
etiological relationship between the scarlet fever in service 
and the subsequent development of a heart disorder.  As the 
veteran's current heart disorder has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.  

In the absence of competent evidence of scarlet fever 
residuals or a residual heart disorder, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Service Connection for PTSD

Factual Background 

Service personnel records disclose that the veteran had 
service in Korea on the USS [redacted].  His military 
occupation specialty (MOS) was barber.  He was not awarded a 
Purple Heart Medal for wounds sustained in action, nor did he 
receive the Combat Infantryman Badge or other citation for 
valor.  His service medical records, including a report of an 
examination in June 1956 for separation from service, are 
negative for psychiatric abnormalities.

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1957 to 2004.  
These records show the veteran had a long history of alcohol 
abuse, multiple medical problems, issues with unemployment 
and marital stress.

Of some significance is a discharge summary dated in 
September 1996.  At that time the veteran was admitted to the 
emergency room with alcohol intoxication.  He indicated that 
his wife had asked him to leave and he attributed his marital 
stress to the birth of a grandchild and the return of his 
adult son to the home.  It was the veteran's first mental 
health contact.  The diagnosis at discharge was depressive 
disorder and alcohol dependence.  He was subsequently 
referred for psychological evaluation in October 1996.  The 
results of the testing indicated mild cognitive impairment 
possibly related to the veteran's history of alcohol abuse.  
A diagnosis of adjustment disorder with mixed emotional 
features was given.

The veteran underwent VA mental examination in September 
1997, reporting significant nightmares involving pulling dead 
pilots from the water.  The examiner noted the veteran's 
previous psychiatric hospitalization in 1996 as well as his 
considerable life stressors, specifically chronic health and 
marital difficulties.  The veteran reported that at that time 
he was experiencing significant leg pain and in order to get 
admitted to the hospital he sat in the parking lot and drank 
a six-pack of beer.  Following psychological interview and 
evaluation of the veteran, the examiner concluded that the 
signs and symptoms did not meet the clinical level for PTSD 
and that the veteran continued to abuse alcohol, which was 
considered to be the significant diagnosis.  The diagnosis 
was alcohol abuse and adjustment disorder.  

During a RO hearing May 1999, the veteran testified that he 
currently suffered from PTSD as a result of stressors he 
experienced while serving on the USS [redacted] during the 
Korean War.  Specifically, he has contended that he assisted 
in the recovery of a dead pilot from an airplane that had 
crashed into the sea off the Korean coast.  He has also 
asserted that the USS [redacted] was shelled by the North 
Koreans.   

The veteran presented similar testimony at a travel board 
hearing in July 2000.  He has also asserted that in addition 
to recovering a downed pilot, he manned a "45- inch open gun 
mount" during an episode in which the USS [redacted] came 
under heavy fire from enemy coastal batteries in the harbor 
of Wonsan, Korea.  The veteran said that both of these 
episodes occurred around May 1953.  In addition, he testified 
that a VA physician gave him a diagnosis of PTSD.  At one 
point during the hearing, the veteran said that this 
physician told him that he had PTSD during a 1996 VA 
hospitalization at the VA Medical Center in Albany, New York.  
At another point during the hearing, the veteran said that 
this physician told him that he had PTSD in 1989 or 1990.  

In addition, the veteran submitted a statement written on the 
back of a July 2000 billing document from [redacted] Medical, a 
private medical clinic purportedly written by Dr. W.V.  The 
statement indicated that the veteran had been suffering from 
"PS" ever since the Korean War.  No findings, stressors, or 
complaints were noted.  On the document waiving consideration 
of this statement by the RO, the veteran said that the "PS" 
mentioned in the statement purportedly written by this doctor 
was meant to designate PTSD.  He also said that the doctor 
was associated with [redacted] Medical.

Following appellate review in November 2000, the Board 
remanded the case to the RO for further development of the 
record and the RO was requested to obtain outstanding medical 
records.  

Additional VA treatment records were received by the RO.  
These records show continued treatment for various unrelated 
disorders between 1981and 2003.  These records also  include 
an August 2000 entry in which an intern reports that the 
veteran was struggling with multiple medical problems, 
various life stressors and recurring nightmares related to 
his Korean War experiences.  At that time the veteran 
reported being awakened by dreams involving a frightening 
incident with a jammed shell in his ship and a traumatic 
incident involving a water rescue of a downed pilot.  The 
clinical impression was symptoms of PTSD secondary to Korean 
War experiences.  

The Board notes that attempts by the RO to obtain additional 
treatment records dating back to 1956, as well as private 
treatment records from [redacted] Medical Center and records from 
the Social Security Administration were unsuccessful.  

Analysis

The veteran's claim for PTSD is implausible since there is no 
credible medical diagnosis of this condition in the record.  
In this regard, a clear medical diagnosis of this disorder is 
one of the essential elements needed to establish service 
connection for PTSD.  The post service medical evidence of 
records includes diagnoses of adjustment disorder and 
depressive disorder and alcohol dependence with no indication 
of any other diagnosable psychiatric disorder present.  In 
this case the veteran's symptoms have not been shown to meet 
the diagnostic criteria for PTSD.  Consequently, in the 
absence of any diagnosis of PTSD, the Board concludes that 
there is no reasonable basis to grant service connection for 
this disorder.  In the absence of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In arriving at this conclusion, the Board notes in particular 
that a substantial negative piece of evidence is the 
September 1997 VA psychiatric examination report, which was 
conducted for the express purpose of determining whether the 
veteran met the diagnostic criteria for PTSD.  The VA 
examiner in 1997 concluded that the veteran's symptoms did 
not meet the clinical level for PTSD.  This medical opinion 
has not been rebutted by any specific opinion or clinical 
evidence of record.  

The Board has considered the handwritten note, purportedly by 
Dr. V., referencing a diagnosis of "P.S."  This note does 
not reflect any medical findings or supporting rationale, and 
contains a number of spelling errors.  It was not written on 
letterhead stationary, and the medical qualifications of 
"Dr. V." are unknown.  Thus the Board attributes no 
probative value to it.  

The Board does acknowledge the August 2000 VA outpatient 
treatment record, which noted the veteran was experiencing 
PTSD symptoms as a result of his Korean War experiences.  
Read in isolation, this statement could be construed as 
supporting the veteran's contention that he currently has 
PTSD.  However, the Board finds that the August 2000 
reference to PTSD is a rather vague and general reference to 
symptoms without a clear diagnosis.  Rather, it appears to 
merely indicate that veteran had reported a history of 
service and post-service stressors (as the September 1997 VA 
psychiatric examination report also pointed out in review of 
veteran reported medical history).  Moreover, the only 
medical opinion of record regarding the etiology of the 
veteran's claimed psychiatric disorder is found in the 1997 
VA examination report, which is consistent with the veteran's 
history as documented in the evidence of record.  Thus, the 
Board assigns minimal, if any, probative weight to the August 
2000 outpatient treatment record.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree as he described his current symptoms and beliefs that 
his psychiatric disorder was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for a heart disorder 
secondary to scarlet fever is denied.

Entitlement to service connection for PTSD is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


